DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and  7-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
         Claim 1 recites, inter alia, determining a charging mode as a first charging mode or a second charging mode according to the converted charging voltage, wherein the converted charging voltage corresponding to the first charging mode is greater than the converted charging voltage corresponding to the second charging mode; in a case of the charging mode being the first charging mode, applying the converted charging voltage to both ends of the multiple cells connected in series by a first charging circuit corresponding to the first charging mode, wherein the converted charging voltage is greater than a total voltage of the multiple cells connected in series; and in a case of the charging mode being the second charging mode, applying the converted charging voltage to both ends of any single cell of the multiple cells connected in series by a second charging circuit corresponding to the second charging mode, wherein the converted charging voltage is greater than a voltage of the single cell, and the converted charging voltage is less than the total voltage of the multiple cells connected in series. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

     Claim 16 recites, inter alia, wherein the conversion circuit is further configured to: determine a charging mode as a first charging mode or a second charging mode according to the converted charging voltage, wherein the converted charging voltage corresponding to the first charging mode is greater than the converted charging voltage corresponding to the second charging mode; in a case of the charging mode being the first charging mode, apply the converted charging voltage to both ends of the first cell and the second cell connected in series by a first charging circuit corresponding to the first charging mode, wherein the converted charging voltage is greater than a total voltage of the first cell and the second cell connected in series; in a case of the charging mode being the second charging mode, apply the converted charging voltage to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859